     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   BRIAN KAKOWSKI,                                   No. 2:20-cv-00549 KJM GGH P
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   MARCUS POLLARD, WARDEN
15                      Respondent.
16

17

18   Introduction and Summary
19          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus
20   pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge
21   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c).
22          Petitioner was convicted of robbery and because of his previous criminal record, he was
23   sentenced to 25 years to life with three consecutive five-year term enhancements on account of
24   the prior convictions. As petitioner was still serving a 16-year sentence on another conviction,

25   the sentence in this case was imposed consecutively with the 16-year sentence. Neither party

26   contests that the sentence here, when considered in tandem with the 16-year sentence, is

27   equivalent to life without the possibility of parole given petitioner’s age (mid-forties) and the

28   length of the sentences.
                                                       1
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 2 of 12


 1             Petitioner believes he is entitled to relief because the trial court did not sua sponte instruct
 2   on the lesser offense of grand theft/larceny, and because his counsel expressly demurred to giving
 3   the lesser included offense instruction. Petitioner also believes that his sentence exceeds the
 4   bounds of the Eighth Amendment.
 5              The entire premise of petitioner’s lesser included offense instruction is that the jury
 6   would have opted for this lesser offense because it found that petitioner committed the robbery
 7   without personal use of a firearm as defined by California law. First, petitioner has no
 8   constitutional right to a lesser included offense instruction in a non-capital case. Moreover,
 9   because the premise of petitioner’s argument is incorrect, his conclusion fails as well with respect
10   to his ineffective assistance of counsel claim. Finally, the bounds of the Eighth Amendment were
11   not exceeded in this case. Accordingly, the undersigned recommends the petition should be
12   denied.
13   Background Facts
14             The background facts are mostly taken from the opinion of the California Court of Appeal
15   Third Appellate District (“Court of Appeal”). The undersigned includes additional facts to clarify
16   that no actually used firearm was found or introduced at trial.
17                    Store clerk, K.G., worked with K.J. at an electronics store. One
                      evening, defendant entered the store and K.G. assisted him for
18                    approximately an hour. Defendant was interested in a police
                      scanner, headphones, and a backpack. K.G. rang up the items, and
19                    defendant asked her to put them in the backpack instead of using a
                      store bag.
20
                      Defendant left the store to get something from his car. When he
21                    returned, K.G. asked him if he wanted a protection plan for his
                      electronics and then noticed that defendant was pointing what she
22                    believed to be a gun at her. He demanded all the money from the
                      register. K.G. was terrified and panicked, giving defendant
23                    everything he wanted. Defendant took the money and the backpack,
                      telling K.G. not to call the police for a few minutes.
24
                      After defendant left, K.J. locked the front door, and both clerks
25                    retreated to the back room to call 911. A recording of this call was
                      played for the jury. K.G. said she was inexperienced regarding
26                    guns, but nevertheless told authorities the gun was black and looked
                      like a “police” or “cop” gun.
27
                      Officer Mel Cuckovich took K.G.’s statement on the day of the
28                    crime. She was “very scared and startled” and her actions were
                                                   2
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 3 of 12


 1                  consistent with other victims of theft or robbery. Nothing in K.G.’s
                    demeanor suggested she was not a legitimate victim of robbery.
 2                  Officer Cuckovich and another officer both testified to the difficulty
                    of distinguishing between replica and real guns.
 3
                    Sergeant Dan Bloomfield testified regarding defendant’s previous
 4                  robbery of a drug store, which was caught on surveillance tape.
                    Defendant took some shirts to the clerk at the front register, who
 5                  scanned them. While that clerk had her back turned getting
                    cigarettes, defendant pulled out a semi-automatic handgun and
 6                  placed the muzzle of the gun on the counter, pointing it at the clerk.
                    When the clerk turned back around, she removed the money from
 7                  the cash register and handed it to defendant, who then left the store.
                    The gun in this video was similar to the semi-automatic handgun
 8                  depicted in People’s Exhibit 5, which the victim said was consistent
                    with her description of the kind of gun that was used during the
 9                  robbery.
10                  Defendant called a single witness, Detective Rodrick Guerra.
                    Detective Guerra testified concerning K.G.’s statements and that
11                  “some replica guns can look a lot like real guns.” He further
                    testified that, to his knowledge, no gun or stolen merchandise had
12                  been recovered in the case.
13                  Following the jury’s guilty verdict regarding the robbery, the jury
                    was presented evidence relevant to the People’s allegations of three
14                  prior criminal convictions. Deputy District Attorney Brad Ng
                    testified as an expert in prior criminal convictions, including
15                  California Department of Corrections and Rehabilitation (CDCR)
                    records and his review of defendant’s CDCR records for the three
16                  alleged priors. Based upon that review, Deputy Ng opined
                    defendant had suffered: (1) a first degree burglary conviction on
17                  April 8, 1992; (2) a first degree burglary conviction on July 25,
                    1994; and (3) a terrorist or criminal threats conviction on August 4,
18                  2000.
19   People v. Kakowski, No. C086377, 2019 WL 5485119, at *1-2 (Cal. Ct. App. Oct. 25, 2019).
20          The undersigned has reviewed the entire transcript of the trial. It is evident, that although
21   the clerk/robbery victim believed that the gun used in the robbery looked real, there was not an
22   actually used firearm introduced into evidence. See ECF No. 20-3 at 53-54 (referring to People’s
23   Exhibits 5 and 6 containing pictures of a generic semi-automatic weapon along with a revolver).
24   See also ECF No. 20-3 at 124 (referring again to People’s Exhibits 5 and 6 as generic weapons).
25   Finally, see the final arguments of both trial counsel.
26   ////
27   ////
28   ////
                                                       3
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 4 of 12


 1   Issues Presented
 2          Petitioner presents the following three issues in his first amended petition:
 3          1. Whether the Trial Court Had a Sua Sponte Duty to Instruct on the Lesser Included
 4              Offense of Grand Theft/Larceny;
 5          2. Whether Counsel was Ineffective for Foregoing the Lesser Included Offense
 6              Instruction; and
 7          3. Whether Petitioner’s Sentence Exceeded the Bounds of the Eighth Amendment.
 8   The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) Standards
 9          For purposes of applying § 2254(d)(1), clearly established federal law consists of holdings
10   of the United States Supreme Court at the time of the last reasoned state court decision.
11   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 565 U.S. 34,
12   39 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v. Taylor, 529
13   U.S. 362, 405-406 (2000)). Circuit precedent may not be “used to refine or sharpen a general
14   principle of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has
15   not announced.” Marshall v. Rodgers, 569 U.S. 58, 63-64 (2013) (citing Parker v. Matthews, 567
16   U.S. 37, 48 (2012)). Nor may it be used to “determine whether a particular rule of law is so
17   widely accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court,
18   be accepted as correct. Id.
19          A state court decision is “contrary to” clearly established federal law if it applies a rule
20   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court
21   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).
22   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the
23   writ if the state court identifies the correct governing legal principle from the Supreme Court’s
24   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. Lockyer v.
25   Andrade, 538 U.S. 63, 75 (2003); Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir. 2004). In this
26   regard, a federal habeas court “may not issue the writ simply because that court concludes in its
27   independent judgment that the relevant state-court decision applied clearly established federal law
28   erroneously or incorrectly. Rather, that application must also be unreasonable.” Williams, supra,
                                                       4
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 5 of 12


 1   529 U.S. at 412. See also Lockyer, supra, 538 U.S. at 75 (it is “not enough that a federal habeas
 2   court, ‘in its independent review of the legal question,’ is left with a ‘firm conviction’ that the
 3   state court was ‘erroneous.’ ”) “A state court’s determination that a claim lacks merit precludes
 4   federal habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state
 5   court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.
 6   Alvarado, 541 U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus
 7   from a federal court, a state prisoner must show that the state court’s ruling on the claim being
 8   presented in federal court was so lacking in justification that there was an error well understood
 9   and comprehended in existing law beyond any possibility for fairminded disagreement.”
10   Harrington, 562 U.S. at 103.
11   Discussion
12          A. Whether Pursuant to AEDPA the Failure of a Trial Court to Instruct on a Lesser
13                Included Offense States a Federal Offense
14          Grand theft is a lesser included offense of robbery as grand theft can occur in the absence
15   of force or fear, and robbery requires that element. 1 See, e.g., People v. Burns, 172 Cal.App.4th
16   1251, 1259 (2009); People v. Guzman, 45 Cal.App.4th 1023, 1028 (1996). Petitioner asserts that
17   the trial court should have instructed the jury on grand theft and not just robbery.
18          The California Court of Appeal in this case, in explicating California law, and petitioner
19   herein, focus on the strong theme in California law that a trial court should generally instruct,
20   ////
21   ////
22
     1
       Cal. Penal Code Sec. 211: “Robbery is the felonious taking of personal property in the
23
     possession of another, from his person or immediate presence, and against his will, accomplished
24   by means of force or fear.” Grand theft is defined pursuant to Cal. Penal Code Sec. 484 as: “(a)
     Every person who shall feloniously steal, take, carry, lead, or drive away the personal property of
25
     another, or who shall fraudulently appropriate property which has been entrusted to him or her, or
26   who shall knowingly and designedly, by any false or fraudulent representation or pretense,
     defraud any other person of money, labor or real or personal property…. is guilty of theft….” In
27
     addition, Cal. Penal Code Sec. 487 provides: “Grand theft is theft committed in any of the
28   following cases: […] (c) When the property is taken from the person of another.”
                                                        5
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 6 of 12


 1   even sua sponte, on a lesser included offense. While this law may have bearing on the
 2   ineffectiveness of counsel issue, see below, it has no bearing on whether the federal Constitution
 3   requires such a sua sponte instruction. 2
 4                    In Beck v. Alabama, 447 U.S. 625 (1980), the Supreme Court held
                      that due process is violated in a capital case “when the jury was not
 5                    permitted to consider a verdict of guilt of a lesser included non-
                      capital offense, and when the evidence would have supported such
 6                    a verdict.” 447 U.S. at 627. Beck expressly declined to decide
                      whether due process would require giving a lesser included offense
 7                    instruction in non-capital cases. Id. at 638 n.14. The Ninth Circuit
                      has declined to extend Beck to non-capital cases, and “[u]nder the
 8                    law of this circuit, the failure of a state trial court to instruct on
                      lesser included offenses in a non-capital case does not present a
 9                    federal constitutional question.” Windham v. Merkle, 163 F.3d
                      1092, 1106 (9th Cir. 1998).
10

11   Oquita v. Diaz, No. 1:19-cv-00670-AWI-SAB-HC, 2019 WL 5813392, at *13 (E.D. Cal.
12   Nov. 7, 2019).
13          That is the end of the federal issue whether the trial court should have sua sponte
14   instructed on lesser offenses. Accordingly, the undersigned recommends this claim be denied.
15          B. Whether Counsel Was Ineffective for not Requesting a Lesser Included Offense
16              Instruction
17          In this case, counsel expressly demurred on the giving of a lesser included offense
18   instruction. ECF No. 20-3 at 142. The Court of Appeal denied this ineffective assistance claim on
19   the merits. Because the reasoning of the denial of the ineffectiveness claim rested on the reasons
20   why (under state law) no sua sponte lesser offense instruction was necessary, the undersigned will
21   set forth the entire reasoning of the Court of Appeal:
22                    Grand theft is a lesser included offense of robbery, lacking the
                      additional element of force or fear. (§ 487; People v. Ramkeesoon
23                    (1985) 39 Cal.3d 346, 351.) However, instructions on grand theft
                      were only required here if there was “substantial evidence” in the
24                    record from which a reasonable jury could have determined “the
                      lesser offense, but not the greater, was committed.” (Breverman,
25                    supra, 19 Cal.4th at p. 162.) Here, the uncontroverted evidence
                      presented was that K.G. was terrified when she acquiesced to
26
     2
27     Respondent’s counsel also spends some effort on whether under California law, a sua sponte
     instruction was necessary. However, the undersigned has determined not to discuss this “what if”
28   argument when it is clear that no federal claim presently exists.
                                                      6
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 7 of 12


 1               defendant’s demand, providing him the money and the
                 merchandise. Her terror was reinforced by the fact that, after all,
 2               she had what she believed was a handgun pointed at her just a short
                 distance away. There was no evidence that K.G. was not frightened
 3               during the theft, but nonetheless turned over the items. Rather,
                 defendant’s theory, which was based primarily on unreasonable
 4               inferences from circumstantial evidence elicited during the People’s
                 case, was that he did not steal anything and that K.G. made up the
 5               robbery to conceal her own thievery.
 6               Therefore, even though grand theft can be a lesser included offense
                 to robbery, (People v. Ramkeesoon, supra, 39 Cal.3d at p. 351),
 7               here there was not substantial evidence from which a reasonable
                 jury could have reasonably concluded that defendant committed
 8               grand theft, but not robbery. (See People v. Brew (1991) 2
                 Cal.App.4th 99, 105 [no error in failing to instruct on grand theft
 9               where if any crime was committed, it was robbery].) There was no
                 evidence presented that defendant stole the items but did not use
10               force or fear to accomplish the crime. Under these circumstances,
                 there is no basis other than “an unexplainable rejection of the
11               prosecution’s evidence” upon which the jury could find that the
                 lesser offense of grand theft, but not the greater offense of robbery
12               had occurred. (See People v. Kraft, supra, 23 Cal.4th at p. 1063.)
13               The jury’s rejection of the firearm enhancement does not alter this
                 conclusion. Contrary to the uncontroverted evidence concerning
14               K.G.’s fear arising from defendant’s use of what she believed was a
                 gun, the defense elicited evidence raising doubt over whether
15               defendant had used a real gun, as opposed to a replica or fake gun.
                 Nonetheless, as conceded by defendant’s closing argument, whether
16               defendant committed robbery was not dependent on defendant’s use
                 of a real firearm, but rather his creation of the fear of unlawful
17               injury to K.G. (See §§ 211, 212; People v. Bordelon (2008) 162
                 Cal.App.4th 1311, 1320 [victim’s prior training did not constitute
18               substantial evidence from which a jury could find the victim was
                 not afraid after defendant pushed a customer aside and made
19               escalating demands for the money despite the lack of weapon or
                 verbal threats].) Thus, the jury’s rejection of the firearm
20               enhancement was in all likelihood based upon K.G.’s uncertainty
                 whether defendant’s gun was real as opposed to a replica. The
21               jury’s rejection of the firearm use allegation does not indicate
                 substantial evidence from which a jury could have also inferred that
22               K.G. was not terrified as a result of defendant wielding what she
                 believed was a real gun.
23
                   B. Ineffective Assistance of Counsel
24
                 Having concluded that the trial court did not err in failing to instruct
25               on grand theft because there was not substantial evidence in the
                 record supporting that instruction, we reject defendant’s argument
26               that his counsel was ineffective for failing to request the grand theft
                 instruction. Because a request for a lesser included instruction of
27               theft on this evidence would fail, defendant’s attorney cannot be
28   ////
                                                    7
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 8 of 12


 1                  ineffective for not requesting it. (People v. Szadziewicz (2008) 161
                    Cal.App.4th 823, 836 [counsel not ineffective in failing to request
 2                  instructions not supported by evidence].)
 3   People v. Kakowski, supra, 2019 WL 5485119, at *3-4.

 4          In federal habeas, on an ineffective assistance claim, petitioner must overcome not only

 5   the deferential standards of Strickland v. Washington, 466 U.S. 668 (1984), but AEDPA

 6   deference as well.

 7          Clearly established federal law for ineffective assistance of counsel claims is found in

 8   Strickland v. Washington, supra. To succeed on a Strickland claim, a defendant/petitioner must

 9   show that (1) his counsel's performance was deficient and that (2) the “deficient performance

10   prejudiced the defense.” Id. at 687. Counsel is constitutionally deficient if his or her

11   representation “fell below an objective standard of reasonableness” such that it was outside “the

12   range of competence demanded of attorneys in criminal cases.” Id. at 687–88 (internal quotation

13   marks omitted). “Counsel's errors must be ‘so serious as to deprive the defendant of a fair trial, a

14   trial whose result is reliable.’ ” Harrington, supra, 562 U.S. at 104 (quoting Strickland, 466 U.S.

15   at 687). A reviewing court is required to make every effort “to eliminate the distorting effects of

16   hindsight, to reconstruct the circumstances of counsel's challenged conduct, and to evaluate the

17   conduct from counsel's perspective at the time.” Strickland, 466 U.S. at 669. Reviewing courts

18   must “indulge a strong presumption that counsel's conduct falls within the wide range of

19   reasonable professional assistance.” Strickland, 466 U.S. at 689. There is, in addition, a strong

20   presumption that counsel “exercised acceptable professional judgment in all significant decisions

21   made.” Hughes v. Borg, 898 F.2d 695, 702 (9th Cir. 1990) (citing Strickland, 466 U.S. at 689).

22   This presumption of reasonableness means that the court must “give the attorneys the benefit of

23   the doubt,” and must also “affirmatively entertain the range of possible reasons [defense] counsel

24   may have had for proceeding as they did.” Cullen v. Pinholster, 563 U.S. 170, 198 (2011)

25   (internal quotation marks and alterations omitted).

26          Moreover, defense counsel has a “duty to make reasonable investigations or to make a

27   reasonable decision that makes particular investigations unnecessary.” Strickland, 466 U.S. at

28   691. A reviewing court must “examine the reasonableness of counsel's conduct ‘as of the time of
                                                       8
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 9 of 12


 1   counsel's conduct.’ ” United States v. Chambers, 918 F.2d 1455, 1461 (9th Cir. 1990) (quoting
 2   Strickland, 466 U.S. at 690). See also Rhoades v. Henry, 638 F.3d 1027, 1036 (9th Cir. 2011)
 3   (counsel did not render ineffective assistance in failing to investigate or raise an argument on
 4   appeal where “neither would have gone anywhere”). Prejudice is found where “there is a
 5   reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding
 6   would have been different.” Strickland, 466 U.S. at 694. A reasonable probability is “a
 7   probability sufficient to undermine confidence in the outcome.” Id. “The likelihood of a different
 8   result must be substantial, not just conceivable.” Harrington, 562 U.S. at 112. Under AEDPA,
 9   “[t]he pivotal question is whether the state court's application of the Strickland standard was
10   unreasonable.” Id. at 101. “[B]ecause the Strickland standard is a general standard, a state court
11   has even more latitude to reasonably determine that a defendant has not satisfied that standard.”
12   Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).
13           In this case, petitioner (attaching his appellate court briefs) claims that the jury was
14   looking to have him convicted of the lesser offense, but only chose the greater offense because it
15   had no choice. Petitioner points to the fact that the jury could not find that the weapon used in the
16   robbery was “real,” and that the defense pointed out the “coolness under fire” of the store clerk,
17   i.e., the tone her later call to police dispatch did not show that she was very fearful. Petitioner’s
18   speculative postulations do not rise to the level where one could say that the Court of Appeal’s
19   opinion was unreasonable.
20           Firstly, petitioner’s conclusion is quintessential speculation. The jury in this case was
21   attentive to the facts of the case. The weapon used in the robbery was evidently not recovered, but
22   the clerk in this case testified that the picture showing the semi-automatic handgun was like the
23   one she saw on the robbery day. And, one does not have to dissolve into a puddle of wet mush
24   with quasi-incoherent speech to be considered sufficiently “fearful” for purposes of the robbery
25   definition. Rather, any reasonable person in a store clerk position, upon seeing what appeared to
26   be a real gun, associated with demands for the store’s money, would be sufficiently fearful for
27   their life simply because of that fact. The clerk in this case did testify that she was “terrified,”
28   “panicked” in this robbery situation, ECF No. 20-3 at 49, and her later ability to talk coherently
                                                        9
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 10 of 12


 1    with police personnel, even though she was still very nervous and in shock, does not detract from
 2    that fearfulness in the least. See also ECF No. 20-3 at 51, 58.
 3            Secondly, there is no requirement in the robbery definition that the firearm utilized
 4    actually be a “real gun,” nor does a robbery victim have to accomplish a split-second weapon’s
 5    analysis to determine whether the gun could just be a facsimile. There is no evidence that the gun
 6    in this case looked clownish, or simply like a child’s plaything. There is evidence that the gun
 7    looked real and may well have been. 3 The fact that the jury could not find beyond a reasonable
 8    doubt that the firearm in question here was real (because that firearm was not produced into
 9    evidence), does not detract from its finding that the store clerk, having seen what she thought was
10    a real gun, was fearful of petitioner in the robbery situation.
11            While petitioner can argue the Court of Appeal’s conclusion that there was no substantial
12    evidence showing lack of fear in the robbery situation, and indeed, that was the thrust of the
13    defense, that is a far cry from finding that the appellate court’s conclusion was AEDPA
14    unreasonable. It is not. Accordingly, the ineffective assistance of counsel claim should be
15    denied. 4
16            C. Petitioner’s Effective Life Without the Possibility of Parole Sentence Does Not
17                Violate the Eighth Amendment and AEDPA Deference Requires That It Be Upheld
18            Petitioner was sentenced on his bank robbery to an indeterminate Three Strikes sentence
19    of 25 years to life. Each of the strikes also caused a determinate enhancement to be made of 5
20    years for each strike to run first, with the indeterminate term consecutive to the running of the
21    determinate term. Petitioner’s entire sentence was to run consecutive to the sentence petitioner
22    was serving for Southern California crimes. ECF No. 20-3 at 286-287. No one contests the fact
23
      3
        Moreover, evidence was introduced that petitioner had used a real semi-automatic weapon just
24    prior to the robbery at issue here.
      4
        It may well have been the defense strategy to put the jury in the position of an “all-or-nothing”
25    conviction scenario given the lack of actual weapon utilized. It is doubtlful, however, that the
26    jury would have opted for the lesser offense because the direct evidence of petitioner’s fear was
      uncontradicted. The inferential counterevidence was not strong at all. However, the undersigned
27    need not relay on this theory as there is no evidence in the record that the all-or-nothing strategy
      was an actual, purposeful strategy, and the Court of Appeal’s no substantial evidence of lack of
28    fear conclusion was AEDPA unreasonable.
                                                       10
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 11 of 12


 1    that there is no realistic possibility of parole before petitioner’s life will have expired.
 2            Clearly, the consecutive nature of the sentences in this case was based on petitioner’s
 3    lengthy criminal history. Petitioner had been convicted 15 times prior to this sentence for crimes
 4    which included burglaries, robberies and criminal threats; the convictions spanned from 1992 to
 5    2016. ECF No. 20-1 at 281-282. The crime of conviction here was an armed robbery. Petitioner
 6    was not a minor at the time of this conviction and sentence, far from it at 44 years old at the time
 7    of sentencing, ECF No. 20-1 at 278, and the undersigned is not aware of any United States
 8    Supreme Court case which finds the imposition of a “without parole” sentence to be
 9    constitutionally prohibited in circumstances close to the present case. Compare Solem v. Helm,
10    463 U.S. 277 (1983) (non-violent conviction with “relatively minor” and few prior convictions
11    would not allow a “without parole” sentence), with Harmelin v. Michigan, 501 U.S. 957 (1991)
12    (life without parole sentence for possession of 672 grams of cocaine, without prior felony
13    convictions is not constitutionally prohibited). See also Lockyer, supra, 538 U.S. 63 (affirming
14    the imposition of consecutive 25 years to life sentences for two counts of petty theft with a prior
15    and a record similar to petitioner’s); Norris v. Morgan, 622 F.3d 1276 (9th Cir. 2010) (life
16    without parole sentence for a second child molestation conviction does not violate the Eighth
17    Amendment). Compare Rios v. Garcia, 390 F.3d 1082 (9th Cir. 2004), with Ramirez v. Castro,
18    365 F.3d 755 (2004).
19            In this case, the California Court of Appeal found that petitioner’s prior record combined
20    with the conviction for armed robbery did not violate the Eighth Amendment. People v.
21    Kakowski, supra, 2019 WL 5485119, at *4-5. The undersigned is unable to find any established
22    United States Supreme Court authority holding that fair-minded jurists could not possibly uphold
23    the sentence in this case. Accordingly, the undersigned recommends petitioner’s third claim
24    should be denied.
25    Certificate of Appealability

26            Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must

27    issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A

28    certificate of appealability may issue only “if the applicant has made a substantial showing of the
                                                         11
     Case 2:20-cv-00549-KJM-GGH Document 23 Filed 12/01/20 Page 12 of 12


 1    denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these
 2    findings and recommendations, a substantial showing of the denial of a constitutional right has
 3    not been made in this case.
 4    Conclusion
 5           Accordingly, IT IS HEREBY RECOMMENDED that:
 6           1. Petitioner’s first amended petition (ECF No. 13) should be denied on its merits; and
 7           2. The District Court decline to issue a certificate of appealability.
 8           These findings and recommendations are submitted to the United States District Judge
 9    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
10    after being served with these findings and recommendations, any party may file written
11    objections with the court and serve a copy on all parties. Such a document should be captioned
12    “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections
13    shall be served and filed within fourteen days after service of the objections. The parties are
14    advised that failure to file objections within the specified time may waive the right to appeal the
15    District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
16    DATED: November 30, 2020
                                                 /s/ Gregory G. Hollows
17
                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       12
